EXHIBIT 10 .41 No: C-B-07 Hangzhou Bank Co. Ltd. Financing Guarantee Letter To: Shenzhen Branch, Hangzhou Bank Co. Ltd. I am willing to provide the debtor Shenzhen SCM Shenzhen Ltd., which signs the Comprehensive Financing Line Contract (No. 2009SC000000841 ) with irrevocable jointly and severally guarantee liabilities. Guarantee validity: since the starting day of the obligation performance of the principal contract till 2 years after the expiration date. Security range: RMB43,750,000.00 (including bill discounts, acceptance, guarantee, advance for L/C), interest (including compound interest) and penalty rate, penalty, compensation and all the notary, evaluation, auction, litigation, legal expenses occurred in order to recall the creditor rights. I recognize and accept the validity of the Comprehensive Financing Line Contract and this Financing Guarantee Letter, and commit to carry it out conscientiously.
